Title: To Thomas Jefferson from Lemuel Sessums, 28 January 1804
From: Sessums, Lemuel
To: Jefferson, Thomas


               
                  Patron of Mankind, 
                  University of N, CarolinaJanuary 28th. 1804
               
               I ardently beg that you peruse this letter and reflect on the situation of a family which I shall attempt to describe. My Father is a man, aged fifty six, of independent circumstances, My Mother is a woman, aged forty five, of laudable affections. They live in the town of Tarborough in this state; I am now a student here and having perhaps more acqured knowlege than my Father have been pitched upon to write this letter; We have in family five whites as we know of, one of my Brothers left Tarborough in the year 95, we have occasionally heard from him, the last time was March 1803; in which month I had a loving Brother that departed this life, which was the occasion of much distress in the family, particularly between my loving Father and affectionate Mother. A Captain by the name of William Rickard was through this state in the year 95 gathering troops to go to the westard to guard against the attacks of the Indians or Spaniards, he was in Tarborough and my Brother, unfortunate for him and distressfull to the family, happened to be intoxicated. Rickard being a recruiting officer, and of a pretty flattering tongue persuaded him to enlist, he pleased with the idea of being usefull to his country accepted of the offer when in that situation. He enlisted for five years, his time was up in the year 1800 in the month of august. The september of the same month, My Father and myself started after him, we went as far as Nashville, we there heard that he had enlisted a second time and for five years more. At the news of this, Oh most excellent Sir, judge the sensations of a venerable Father! his lips quivered like a leaf, his countenance displayed the mingled emotions of sorrow, anger and affliction, in fact he was deprived of his natural reason a considerable time. My Brother was then at the Natches five hundred miles from Nashville, my Father was so disappointed at his conduct, so far from home and having a numerous family of whites and blacks to attend to, thought proper to return; so we were deprived of the pleasure of seeing him. He has since written to my Father giving the cause of his conduct which was as follows. That he was at the distance of twelve hundred miles from home, that he was in indigent circumstances, without money, without friends and the most disagreeable of all reflections was, that he thought he was forsaken by his once loving Father. Oh heavens, placing myself in his situation, I behold all its horrors, all its miseries. I at one moment imaginarily behold him gasping under the agonies of death produced by melancholy reflection, at another acting like a furious madman, engaging in all the follies and precipitancies of youth. But need I attempt to describe these things which you very well know? On account of the death of one of my Brothers, on account of the age of my parents and the anxiety they have to see him once more before death who is now at fort Adams. I most humbly petition by their request and with my own desire, that you release him from the service of the united states, that you direct a letter to me with such powers that my Father or myself may go and bring him home. On this occasion you have an opportunity to shew your compassion, let me entreat you to extend to him that pity which a human being deserves, reflect my Most Worshipfull Sir on the numerous inconveniences, the miseries and oppressions attendant on the life a soldier. under the direct command of a tyranical captain, obliged to obey his orders Just or unjust, more enslaved than the blacks of this country and lastly deprived of all the comforts of this life. His situation is not as bad as that of my loving Parents, their feelings on this occasion I cannot describe. the afflictions of Parents so situated are unknown to me, because I never experienced them; But let me tell you my dear Sir, I have frequently been in their company and heard them converse about him until the tears trickeled down their cheeks, absobed in grief, they were deprived of utterance. Oh, mentally and bodily afflicted, What would be their Joy, should you grant a release? What pleasure would they derive from seeing once more the child of their bosom? What inexpressible satisfaction would there be upon a meeting. But alas now what melancholy thoughts, what number of sorrows attend their disturbed souls? insted of their affliction decreasing old age appears to strengthen it, neither the light of the day nor the darkness of the night can obliterate his remembrance. He is absent and he never will return unless by your interposition. Grant Oh for heavens sake grant our most humble request. I shall write no more, words I am persuaded will not have any effect upon your mind. 
               suffer me then to subscribe my name with sentiments of the highest respect, greatest esteem and sincere love.
               
                  Lemuel Sessums 
               
               
                  N.B. My Brother who is the soldier is named Roderick Sessums and my Father Solomon Sessums.
               
             